                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

CIVIL ACTION NO. 1:18-cv-839(WOB-KLL)


JEFFREY D. CARLIER                                       PETITIONER


VS.                             JUDGMENT


WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION                                 RESPONDENT


      This   matter   is   before   the    Court   on   the   Report   and

Recommendation of the United States Magistrate Judge (Doc. 10),

and no objections having been filed thereto, and the Court being

sufficiently advised,

      IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (Doc. 10) be, and it hereby is, adopted as the

findings of fact and conclusions of law of this Court; that

respondent’s motion to dismiss (Doc. 9) be, and it hereby is,

GRANTED. That petitioner’s petition for a writ of habeas corpus

be, and it hereby is, DISMISSED with prejudice as time-barred

under 28 U.S.C. § 2244(d).     A certificate of appealability shall

not issue with respect to any of the claims for relief alleged

in the petition, which the Court has concluded are barred from

review on a procedural ground. Pursuant to 28 U.S.C. §
1915(a)(3), any application by petitioner to proceed on appeal

in forma pauperis would be not be taken in “good faith.”



    This 22nd day of January, 2020.
